                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

REBECCA J. TAYLOR,                            )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       No. 2:19-CV-203-DCP
                                              )
ANDREW M. SAUL,                               )
Acting Commissioner of Social Security,       )
                                              )
               Defendant.                     )

                                  MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 16].

       Now before the Court is Plaintiff’s Motion for Summary Judgment and Memorandum in

Support [Docs. 12 & 13] and Defendant’s Motion for Summary Judgment and Memorandum in

Support [Docs. 14 & 15]. Rebecca J. Taylor (“Plaintiff”) seeks judicial review of the decision of

the Administrative Law Judge (“the ALJ”), the final decision of Defendant Andrew M. Saul (“the

Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s motion and

GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

       On June 26, 2016, Plaintiff protectively filed an application for disability insurance benefits

pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., claiming a period of

disability that began on April 11, 2016. [Tr. 12, 132–41]. After her application was denied initially

and upon reconsideration, Plaintiff requested a hearing before an ALJ. [Tr. 89–90]. A hearing

was held on September 19, 2018. [Tr. 30–49]. On November 13, 2018, the ALJ found that

Plaintiff was not disabled. [Tr. 9–29]. The Appeals Council denied Plaintiff’s request for review




Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 1 of 25 PageID #: 1143
on September 12, 2019 [Tr. 1–6], making the ALJ’s decision the final decision of the

Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on November 13, 2019, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through December 31, 2021.

               2. The claimant has not engaged in substantial gainful activity since
               April 11, 2016, the alleged onset date (20 CFR 404.1571 et seq.).

               3. The claimant has the following severe impairments: valvular
               aortic stenosis status post valve replacement; coronary artery disease
               status post coronary artery bypass grafting; venous insufficiency;
               diabetes; and obesity (20 CFR 404.1520(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526).

               5. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) except she is
               limited to the following: stand/walk for four hours; sit for six hours;
               occasional postural except no ropes, ladders, or scaffolds; and avoid
               concentrated exposure to extreme heat and cold, wetness, and
               hazards.

               6. The claimant is capable of performing past relevant work as a
               teacher. This work does not require the performance of work-
               related activities precluded by the claimant’s residual functional
               capacity (20 CFR 404.1565).

                                                 2



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 2 of 25 PageID #: 1144
               7. The claimant has not been under a disability, as defined in the
               Social Security Act, from April 11, 2016, through the date of this
               decision (20 CFR 404.1520(f)).

[Tr. 14–23].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Additionally,

the Supreme Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever

the meaning of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial
                                                 3



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 3 of 25 PageID #: 1145
evidence “means—and means only—‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)).

       Therefore, the Court will not “try the case de novo, nor resolve conflicts in the evidence,

nor decide questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation

omitted). On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes

v. Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

Furthermore, the Court is not under any obligation to scour the record for errors not identified by

the claimant and arguments not raised and supported in more than a perfunctory manner may be

deemed waived. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (noting that

conclusory claims of error without further argument or authority may be considered waived).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

§§ 423(d)(2)(A) and 1382c(a)(3)(B).



                                                 4



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 4 of 25 PageID #: 1146
       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not
               disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial evidence,
                                                 5



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 5 of 25 PageID #: 1147
as she challenges the ALJ’s rejection of the opinions of her treating physician, Amy Proffitt, M.D.,

as well as the opinion of consultative examiner, Robert Blaine, M.D. Additionally, Plaintiff

contends that the ALJ’s credibility assessment is deficient because of his failure to appropriately

consider the medical opinions of record, as well as his failure to appropriately acknowledge

Plaintiff’s work history. The Court will examine Plaintiff’s allegations of error in turn.

        A.      ALJ’s Treatment of Medical Opinions

        Plaintiff reviews Dr. Proffitt and Dr. Blaine’s opinions and first claims that they establish

greater limitations than those set forth in the ALJ’s RFC determination and are consistent with a

finding that Plaintiff is disabled under the applicable regulations. [Doc. 13 at 4–9]. However,

Plaintiff asserts that the ALJ failed to provide sufficient reasons for rejecting the opinions of her

treating provider and an examining source and that the ALJ erred by accepting the opinions of the

nonexamining state agency physicians. [Id. at 9–18]. Plaintiff contends that Dr. Blaine and Dr.

Proffitt’s opinions are more consistent with an ability to perform sedentary work, and that she is

entitled to a finding of disability if she is limited to sedentary work. [Id. at 8].

        The Commissioner responds that the ALJ properly provided good reasons for the weight

he afforded each medical opinion, as well as that the ALJ detailed how Dr. Proffitt’s opinions were

not supported by medically acceptable clinical signs and diagnostic techniques and were

inconsistent with other evidence in the medical record. [Doc. 15 at 8–11]. Additionally, the

Commissioner asserts that the ALJ reviewed how Dr. Blaine’s opinion was not supported by the

medical record, and therefore he appropriately accepted the opinions of the nonexamining state

agency consultants. [Id. at 12–15].

                1.      Medical Opinions

        After becoming symptomatic of severe aortic stenosis, Plaintiff underwent an aortic valve
                                                   6



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 6 of 25 PageID #: 1148
replacement on May 10, 2016. [Tr. 319]. On November 4, 2016, her primary care physician, Dr.

Proffitt, completed an Attending Physician’s Statement, with diagnoses of her status post aortic

valve replacement, insulin-dependent diabetes mellitus, chronic knee and leg pain, coronary artery

disease, and venous insufficiency. [Tr. 604–05; 747–48]. Dr. Proffitt noted Plaintiff’s current

symptoms of fluctuating uncontrolled sugars, chronic leg pain and swelling, and shortness of

breath. [Tr. 604; 747]. Further, Dr. Proffitt opined that Plaintiff was disabled as of May 2016 and

noted that she sees Plaintiff every three to four months; that Plaintiff could not walk, stand, or talk

for more than five minutes or sit for more than twenty to thirty minutes; and that prior to her

operation, Plaintiff had marked limitations in her cardiac functional capacity. [Id.]. Dr. Proffitt

also found that Plaintiff could perform zero hours of even sedentary activity in an eight-hour

workday. [Tr. 605; 748]. Dr. Proffitt indicated that she did not expect any significant improvement

in the future, and that Plaintiff’s recovery “is limited by the several issues she has and nearly every

job is limited by some aspect of her medical issues.” [Id.]. 1

       The Commissioner also notes an undated letter from Dr. Proffitt wherein she listed

Plaintiff’s diagnoses of “diabetes, aortic stenosis requiring aortic valve replacement, chronic knee

pain and leg pain, as well as coronary artery disease and venous insufficiency,” explaining that

Plaintiff “has chronic lower extremity pain as well as the venous insufficiency from a prior CABG;

the lower extremity edema worsens the lower extremity pain” and that “[t]he swelling is present

especially when on her legs and also even when seated and not able to elevate her lower extremities


       1
          Plaintiff asserts that “Dr. Proffitt completed another Treating Source Statement on
November 11, 2016 . . . and opined she could not perform all of the duties of her regular
occupation, and does not expect to return to that occupation.” [Doc. 13 at 5]. However, upon the
Court’s review, this “Supplementary Proof of Loss–Claimant’s Statement” is signed by Plaintiff,
see [Tr. 602–03], and followed by the Attending Physician’s Statement described above.

                                                  7



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 7 of 25 PageID #: 1149
throughout the day, and worsens as the day progresses.” [Tr. 654, 845]. Dr. Proffitt noted her

“office visit notes from March 24, 2016 and May 26, 2016 that reference[ ] [Plaintiff’s] venous

insufficiency and the fact that the swelling makes the pain worse in her lower extremities and that

this would be one of the major factors that would make this difficult for [Plaintiff] to return to

work.” [Id.].

        Dr. Proffitt completed an additional Attending Physician’s Statement, in connection with

Plaintiff’s long-term disability insurance claim, on April 24, 2017. [Tr. 742–43]. Dr. Proffitt listed

diagnoses of venous insufficiency and chronic bilateral lower-extremity pain and noted that

Plaintiff’s lower extremity edema is worse when standing or sitting for prolonged periods. [Tr.

742]. Additionally, Dr. Proffitt found that Plaintiff was unable to stand or sit for more than thirty

minutes at a time, as well as that she required being off her feet, with her feet elevated, at least

hourly. [Id.]. Dr. Proffitt opined that in an eight-hour workday, Plaintiff could perform sedentary

activity for at least two hours, and light activity for at least one hour. [Tr. 743]. Lastly, Dr. Proffitt

completed another Attending Physician’s Statement on October 31, 2017 and opined identical

limitations. [Tr. 740–741].

        Dr. Blaine performed a consultative examination on October 18, 2016. 2 [Tr. 597]. On

examination, Dr. Blaine assessed that Plaintiff’s lungs were clear to auscultation, as she was not

dyspneic at rest, but became mildly dyspneic with exertion; that her heart showed a regular rhythm

with a grade 4/6 systolic blowing murmur and a loud first heart sound, and that her radial and

dorsalis pedis pulses were 2+ bilaterally. [Tr. 599]. Additionally, Dr. Blaine indicated that

Plaintiff’s cervical spine flexion is 50 degrees, extension is to 50 degrees, lateral rotation is 70


        2
         Plaintiff’s brief incorrectly states that this examination occurred on October 18, 2018.
[Doc. 13 at 6].
                                                   8



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 8 of 25 PageID #: 1150
degrees to either side, and lateral flexion is 35 degrees to either side; that her shoulder abduction

was to 150 degrees on the right and 100 degrees on the left, with internal rotation to 80 degrees

bilaterally, and external rotation to 85 degrees on the right and 60 degrees on the left. [Id.]. Dr.

Blaine indicated that Plaintiff’s hip flexion was 90 degrees bilaterally, internal rotation was five

degrees bilaterally, external rotation was 50 degrees bilaterally, abduction was 40 degrees

bilaterally, and her adduction was 10 degrees bilaterally. [Id.].3 Next, Dr. Blaine found that

Plaintiff’s sensation was intact to light touch in all four extremities and was symmetrical; that her

grip strength was 5/5 bilaterally; flexor and extensor strength of both upper and lower extremities

was 5/5; her straight leg raise was negative bilaterally; and that she demonstrated normal station,

gait, tandem walk, heel and toe walk, and single-leg stand. [Id.].

       Therefore, Dr. Blaine diagnosed Type 1 diabetes, aortic stenosis, venous insufficiency in

the right leg, chronic bilateral knee pain consistent with degenerative disc disease, breast cancer,

hypertension, obstructive sleep apnea, dyspnea probably related to cardiac origin, and morbid

obesity. [Tr. 600]. Dr. Blaine assessed that Plaintiff could stand or walk for three hours in an

eight-hour day, limited by dyspnea and knee and leg pain; that she could lift and carry five pounds

frequently and twenty-five pounds infrequently; and that she could probably sit for about four

hours in an eight-hour day with reasonable rest breaks. [Id.].

       Nonexamining state agency physician Celia Gulbenk, M.D., reviewed the evidence of

record at the initial level of the agency’s review on November 21, 2016, and opined that Plaintiff

could occasionally lift and/or carry up to twenty pounds, as well as frequently lift and/or carry up



       3
         Dr. Blaine also assessed Plaintiff’s range of motion relating to her elbows, knees, ankles,
and thoracolumbar spine. [Id.].

                                                 9



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 9 of 25 PageID #: 1151
 to ten pounds; that she could stand and/or walk, as well as sit, for a total of about six hours in an

 eight-hour workday; and that she was unlimited in the ability to push and/or pull, with the

 exception of the opined limitations. [Tr. 60]. Additionally, Dr. Gulbenk assessed that Plaintiff

 could occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl, but that she

 could never climb ladders, ropes, or scaffolds. [Tr. 60–61]. Kanika Chaudhuri, M.D., examined

 the evidence of record at the reconsideration level of the agency’s review on January 18, 2017 and

 opined that Plaintiff could perform light work with similar postural limitations, as well as that

 Plaintiff should avoid concentrated exposure to extreme heat. [Tr. 74–77].

        In the disability decision, the ALJ reviewed Dr. Proffitt’s November 4, 2016, April 24,

 2017, and October 31, 2017 assessments, as well as Dr. Blaine’s consultative examination and

 opinion. [Tr. 20]. However, the ALJ accepted the assessment of the nonexamining state agency

 physicians “because they are supported by the medical signs and findings are consistent with the

 medical record.” [Tr. 21]. Conversely, the ALJ rejected Dr. Blaine’s assessment “because it was

 not well supported by exam[ination] findings and is inconsistent with the medical record.” [Id.].

 Similarly, the ALJ rejected Dr. Proffitt’s assessments “because they are not well supported by

 medically acceptable clinical signs and diagnostic techniques and are inconsistent with other

 medical evidence,” as well as that they “are inconsistent with the claimant’s own testimony at the

 hearing concerning her functional abilities.” [Id.]. Immediately following this analysis, the ALJ

 provided that:

        The claimant’s treatment record from her treating specialists reveals that her
        valvular aortic stenosis and coronary artery disease were improved and stable with
        treatment. Her treatment record also indicates generally that her edema was
        improved and that she was not having as much swelling or symptoms from venous
        insufficiency. The claimant’s diabetes and her A1c decreased with compliance
        with treatment. The evidence does not show that the claimant’s diabetes has
        seriously damaged the claimant’s heart, kidneys, or vital organs.
                                                  10



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 10 of 25 PageID #: 1152
 [Id.]. Additionally, the ALJ accepted the assessments of the nonexamining state agency physicians

 that Plaintiff did not have a severe mental impairment because they were consistent with the

 longitudinal medical evidence, as Plaintiff’s symptoms of her mental impairments were controlled

 with the use of prescribed medication. [Id.]. The ALJ detailed that there was no record of

 specialized mental health treatment or inpatient psychiatric treatment or hospitalization, and that

 Plaintiff’s “records show that she is able to communicate with others, act in her own interest, and

 perform most ordinary activities.” [Id.].

                2.      Standards for Evaluation of Medical Opinions

        With respect to Dr. Proffitt’s assessments, under the Social Security Act and its

 implementing regulations, if a treating physician’s opinion as to the nature and severity of an

 impairment is (1) well-supported by medically acceptable clinical and laboratory diagnostic

 techniques and (2) is not inconsistent with the other substantial evidence in the case record, it must

 be given “controlling weight.” 20 C.F.R. §§ 404.1527(c); 416.927(c)(2).4 When an opinion does

 not garner controlling weight, the appropriate weight to be given to the opinion will be determined

 based upon the length of treatment, frequency of examinations, nature and extent of the treatment

 relationship, amount of relevant evidence that supports the opinion, the opinion’s consistency with

 the record as a whole, the specialization of the source, and other factors which tend to support or



        4
          The treating physician rule has been abrogated as to claims filed on or after March 27,
 2017. See 20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary
 weight, including controlling weight, to any medical opinion(s) . . . including those from your
 medical sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
 Fed. Reg. 5844-01, 2017 WL 168819, at *5852–57 (Jan. 18, 2017). The new regulations eliminate
 the term “treating source,” as well as what is customarily known as the treating physician rule. Id.
 As Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See
 id. §§ 404.1527; 416.927.
                                                  11



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 11 of 25 PageID #: 1153
 contradict the opinion. Id.

        The ALJ is not required to explain how he considered each of these factors, but must

 nonetheless give “good reasons” for giving a treating physician’s opinion less than controlling

 weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Morr v.

 Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (holding “good reasons” must be

 provided “that are sufficiently specific to make clear to any subsequent reviewers the weight given

 to the treating physician’s opinion and the reasons for that weight”) (citing Wilson v. Comm’r of

 Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004); 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2)).

        Opinions from non-treating sources are never assessed for controlling weight but are

 evaluated using the regulatory balancing factors set forth in 20 C.F.R. § 416.927(c). Gayheart

 v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)). These

 opinions are weighed “based on the examining relationship (or lack thereof), specialization,

 consistency, and supportability.” Id. (citing 20 C.F.R. § 404.1527(c)). “Other factors ‘which tend

 to support or contradict the opinion’ may be considered in assessing any type of medical

 opinion.” Id. (quoting 20 C.F.R. § 404.1527(c)(6)). Ultimately, there is no rule that requires an

 articulation of each of these factors. Albaugh v. Comm’r of Soc. Sec., No. 14-CV-10963, 2015

 WL 1120316, at *6 (E.D. Mich. Mar. 11, 2015).

        The ALJ is not required to give “good reasons” for the weight assigned to the opinions of

 non-treating and examining consultants, as “this requirement only applies to treating

 sources.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010) (citing Smith v.

 Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007)). However, “[u]nless a treating source’s

 opinion is given controlling weight, the administrative law judge must explain in the decision the

 weight given to the opinions of a State agency medical or psychological consultant . . . .” 20 C.F.R.
                                                  12



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 12 of 25 PageID #: 1154
 § 416.927(e)(2)(ii). Social Security Ruling (SSR) 96–6P provides that, although “[a]dministrative

 law judges . . . are not bound by findings made by State agency . . . physicians and psychologists

 . . . they may not ignore these opinions and must explain the weight given to the opinions in their

 decisions.” 1996 WL 374180, at *3 (July 2, 1996).

                  3.     Analysis

           In essence, Plaintiff challenges the acceptance of the opinions of the nonexamining state

 agency physicians over those of Dr. Proffitt and Dr. Blaine—Plaintiff’s treating physician and

 consultative examiner. Plaintiff asserts that the ALJ failed to provide any “obvious consideration

 to the regulation that provides the opinions of treating sources are generally entitled to more

 weight.”     [Doc. 13 at 10].    Additionally, Plaintiff challenges the ALJ’s acceptance of the

 nonexamining state agency physicians’ opinions over those of Dr. Proffitt and Dr. Blaine. Plaintiff

 maintains that the “complete rejection of [Dr. Blaine’s] opinion is an impermissible substitution of

 [the ALJ’s] opinion for that of Dr. Blaine, a physician the Agency chose to evaluate Plaintiff’s

 limitations.” [Id.]. Similarly, Plaintiff contends that the ALJ erred by failing to cite to specific

 examples of how Dr. Blaine’s opinion was inconsistent with the medical record, and only used

 general statements regarding Plaintiff’s improvement when discussing Dr. Proffitt’s opinion. [Id.

 at 11].     Plaintiff then reviews the medical record regarding Plaintiff’s edema and venous

 insufficiency to claim that “the ALJ’s assertion represents a highly selective reading of the record,

 ignoring important pieces of evidence in favor of blanket statements of improvement.” [Id.].

           First, when reviewing Dr. Proffitt’s opinions, the ALJ acknowledged that Dr. Proffitt was

 Plaintiff’s treating doctor at First Choice Internal Medicine. [Tr. 20]. Therefore, while the ALJ

 was not required to explain his consideration of each of the factors under the treating physician

 rule, he acknowledged Dr. Proffitt’s treating relationship with Plaintiff. See Francis v. Comm’r of
                                                  13



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 13 of 25 PageID #: 1155
 Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011).

        Next, the Court does not agree with Plaintiff’s statement that the ALJ’s analysis of Dr.

 Proffitt’s opinions was limited to two sentences. The ALJ found that Dr. Proffitt’s assessments

 were not well supported by medically acceptable clinical signs and diagnostic techniques and

 inconsistent with other medical evidence, including Plaintiff’s own testimony at the hearing

 regarding her functional abilities. [Tr. 21]. The Sixth Circuit has directed that “it is not enough to

 dismiss a treating physician’s opinion as ‘incompatible’ with other evidence of record; there must

 be some effort to identify the specific discrepancies and to explain why it is the treating physician’s

 conclusion that gets the short end of the stick.” See Friend v. Comm’r of Soc. Sec., 375 F. App’x

 543, 552 (6th Cir. 2010). The ALJ met that standard here by summarizing how Plaintiff’s

 treatment records were inconsistent with Dr. Proffitt’s opinions, which he also discussed

 throughout the RFC determination. See White v. Comm’r of Soc. Sec., 572 F.3d 272, 285–86 (6th

 Cir. 2009); see also Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016) (“No

 doubt, the ALJ did not reproduce the list of these treatment records a second time when she

 explained why Dr. Bell’s opinion was inconsistent with this record. But it suffices that she listed

 them elsewhere in her opinion.”); Simmons v. Berryhill, No. 4:17-CV-15-TWP-CHS, 2018 WL

 1413179, at *5 (E.D. Tenn. Mar. 21, 2018) (“The ALJ’s analysis of a treating physician’s opinion

 may cite inconsistencies in the evidence, but the ALJ need not refer again to specific

 inconsistencies again when those were listed earlier in the decision.”).

        Therefore, Plaintiff’s argument against the ALJ’s treatment of Dr. Proffitt’s opinion

 revolves around whether the ALJ’s finding that Dr. Proffitt’s opinion was inconsistent with the

 medical record is supported by substantial evidence. As detailed above, the ALJ reviewed that Dr.

 Proffitt’s opinion was inconsistent with Plaintiff’s testimony at the hearing regarding her
                                                   14



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 14 of 25 PageID #: 1156
 functional abilities. [Tr. 21]. Earlier in the disability decision, the ALJ noted that postoperative

 treatment records from Plaintiff’s aortic valve replacement “have shown a mechanical aortic valve

 with normal function,” as well as that Plaintiff “was noted to have an exam consistent with normal

 prosthetic aortic function.” [Tr. 19]. Additionally, the ALJ detailed that Plaintiff was “described

 as well recovered and clinically stable in November 2017,” as well as that treatment records from

 her cardiologist document that she continued to feel well, remained normally active, and could do

 housework and shopping without significant limitation. [Id.].5 The ALJ also found that Plaintiff’s

 treatment record “from her treating specialists reveals that her valvular aortic stenosis and coronary

 artery disease were improved and stable with treatment,” and, therefore, the intensity, persistence,

 and limiting effects of her symptoms were not consistent with the degree alleged. [Id.].

        When reviewing the medical opinions of record, the ALJ summarized the medical record

 to state that Dr. Proffitt’s assessments were inconsistent with Plaintiff’s testimony at the hearing

 regarding her functional abilities, treatment records revealing that her valvular aortic stenosis and

 coronary artery disease were improved and stable with treatment, that her edema was improved

 and that she was not having as much swelling or symptoms from her venous insufficiency, and

 that Plaintiff’s diabetes had improved and her A1c decreased with compliance with treatment. [Tr.

 21]. Lastly, the ALJ noted that the medical record did not show that Plaintiff’s diabetes had

 seriously damaged her heart, kidneys, or vital organs. [Id.].


        5
           While the ALJ generally cites to several medical records, a November 22, 2017 treatment
 note from Dr. Proffitt states that Plaintiff “seemed to be well recovered and was clinically stable”
 when Dr. Proffitt last saw Plaintiff one year ago, which was approximately four months from her
 valve replacement. [Tr. 709]. However, the November 22nd treatment note also states that
 Plaintiff “continues to feel well,” that she “remains active and on the go . . . denies any unusual
 exertional dyspnea, fatigue, [or] chest discomfort,” that she did not have any palpitations, syncope,
 or presyncope, and that she can do housework and shopping usually without significant limitations.
 [Id.].
                                                   15



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 15 of 25 PageID #: 1157
        First, with respect to the ALJ’s statement that Plaintiff’s edema had improved and that she

 was not having as much swelling or symptoms related to her venous insufficiency, Plaintiff asserts

 that the ALJ failed to acknowledge her testimony that her foot had swollen or to mention the

 pictures of her feet submitted with a December 2016 function report showing extreme edema,

 bruising, and an inability to wear a sandal. [Doc. 13 at 11]. Plaintiff claims that this swelling has

 resulted in her spending large portions of the day elevating her legs, which was consistent with Dr.

 Proffitt’s opinion.

        This Court, like many others, has held “that an ALJ is not required to discuss all of the

 relevant evidence in the record, nor is he required to comment on every finding in a medical

 opinion” for the decision to stand. Dycus v. Astrue, No. 3:12-CV-78, 2012 WL 4215829, at *7

 (E.D. Tenn. Aug. 30, 2012), report and recommendation adopted by, 2012 WL 4172138 (E.D.

 Tenn. Sept. 18, 2012); see Boseley v. Comm’r of Soc. Sec., 397 F. App’x 195, 199 (6th Cir. 2010)

 (“Neither the ALJ nor the Council is required to discuss each piece of data in its opinion, so long

 as they consider the evidence as a whole and reach a reasoned conclusion.”). Moreover, a review

 of the medical record demonstrates that substantial evidence supports the ALJ’s finding that

 treatment records indicate that except for occasional exacerbation of leg swelling such as related

 to a July 2018 car and plane ride, Plaintiff’s edema was improved such that she was not having as

 much swelling or symptoms from venous insufficiency.

        A May 26, 2016 treatment note reflects “[n]ormal exam - swelling, edema, and erythema

 of tissue (trace bilateral ankle edema; no current erythema)”, while also indicating that joint

 swelling was not present. [Tr. 449–50]. A June 16, 2016 treatment note from Plaintiff’s

 cardiologist states that she exhibited normal range of motion and no leg edema [Tr. 428], while a

 September 12, 2016 treatment note indicated no lower extremity edema [Tr. 578]. Again, a review
                                                  16



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 16 of 25 PageID #: 1158
 of Plaintiff’s symptoms from an October 20, 2016 treatment note indicates that joint stiffness, joint

 swelling, muscle pain, and muscle weakness were not present [Tr. 614], while also noting

 “[n]ormal exam - swelling, edema, and erythema of tissue (trace bilateral ankle edema; no current

 erythema)... [d]iscomfort in right thoracic back and mid axillary line with movement lying supine

 on the table and sitting up.” [Tr. 616]. Another treatment note of that same date states that Plaintiff

 “appears to be doing well with [S]alsalate in place of the Nebumetone,” that Plaintiff’s

 Hydrocodone prescription was refilled; and that she “is wearing her flats all the time now in place

 of heels.” [Tr. 609]. A February 22, 2017 treatment note states that Plaintiff continues with

 significant leg pain and swelling, as well as that if she does not have to work on her feet, her

 swelling is much improved. [Tr. 751]. Similarly, an October 17, 2017 treatment note states that

 Plaintiff had continued leg pain, “but not as much of the swelling.” [Id.]. Additionally, a

 November 22, 2017 progress note indicates no lower extremity edema, clubbing, or cyanosis. [Tr.

 715].   Lastly, the Commissioner notes that Dr. Proffitt reported that Plaintiff had full muscle

 strength in all muscles and normal musculoskeletal findings despite the presence of some leg

 swelling on March 22, which was described as “not as severe” [Tr. 947, 950], and on July 3, 2018,

 following a car and plane ride. [Tr. 1019, 1023].6

         The Court’s review of the medical record also demonstrates that the ALJ’s finding

 regarding improvement of Plaintiff’s valvular aortic stenosis and coronary artery disease is

 supported by substantial evidence. Plaintiff’s September 12, 2016 follow-up with her cardiologist



         6
           A summary of Plaintiff’s March 22, 2018 treatment record states that Plaintiff “indicates
 continued leg pain but overall much better since she is on her feet 8 hours a day 5 days a week;
 still with swelling but not as severe.” [Tr. 947]. As depicted by Plaintiff, the Court notes that this
 treatment note likely was intended to state that Plaintiff’s leg pain had improved because she was
 no longer on her feet eight hours per day, five days per week. See [Doc. 13 at 15].
                                                   17



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 17 of 25 PageID #: 1159
 stated that she “has been participating in the cardiac rehab program for [the] past 2 months and is

 doing well,” that she denied any exertional chest pain, that her previous symptoms of dyspnea and

 fatigue had resolved, and that she did not have any palpitations, dizziness, or syncope. [Tr. 572].

 Plaintiff also cites to her November 22, 2017 follow-up visit with her cardiologist, as previously

 discussed, where she reported feeling well and remaining active, demonstrated no exertional chest

 pain or palpitation, syncope, or presyncope, and it was concluded that Plaintiff was stable by

 clinical assessment. [Tr. 710, 716]. Lastly, Plaintiff fails to point to evidence in the medical record

 contrasting the ALJ’s finding that her “diabetes has seriously damaged [her] heart, kidneys, or

 vital organs.” [Tr. 21]. While Plaintiff notes, for example, that Dr. Proffitt opined that her diabetes

 was moderately uncontrolled on October 17, 2017 [Tr. 749], Dr. Proffitt also noted that Plaintiff’s

 blood sugar had been doing better and that her A1c had slightly improved recently [Tr. 750].

        Although Plaintiff would interpret the medical evidence differently, the Court finds that

 the ALJ’s determination was within his “zone of choice.” Blakley v. Comm’r of Soc. Sec., 581

 F.3d 399, 407 (6th Cir. 2009) (holding that “[t]he substantial-evidence standard . . . presupposes

 that there is a zone of choice within which the decisionmakers can go either way” and that as long

 as substantial evidence supports the ALJ’s finding, the fact that the record contains evidence which

 could support an opposite conclusion is irrelevant) (quotations omitted); see also Huizar v. Astrue,

 No. 3:07-CV-411-J, 2008 WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While plaintiff

 understandably argues for a different interpretation of the evidence from that chosen by the ALJ,

 the issue is not whether substantial evidence could support a contrary finding, but simply whether

 substantial evidence supports the ALJ’s findings.”). Accordingly, the ALJ adequately provided

 good reasons for rejecting Dr. Proffitt’s opinions, and substantial evidence supports that finding.

 Keeler v. Comm’r of Soc. Sec., 511 F. App’x 472, 473 (6th Cir. 2013) (affirming the ALJ’s
                                                   18



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 18 of 25 PageID #: 1160
 assignment of less than controlling weight to a treating physician’s opinion because the opinion

 “was contradicted by other evidence in the record demonstrating that Keeler was able to engage in

 significant physical activities . . . .”).

         With respect to Dr. Blaine’s opinion, the Court finds that a similar analysis applies, as the

 ALJ found that Dr. Blaine’s opinion was not supported by his examination findings and was

 inconsistent with the medical record. [Tr. 21]. Here, the Court finds that the ALJ properly

 reviewed Dr. Blaine’s opinion, and as the opinion of an examining consultant, was not required to

 provide good reasons for not affording it controlling weight. See Norris v. Comm’r of Soc. Sec.,

 461 F. App’x 433, 440 (6th Cir. 2012) (holding a consultative examiner’s opinion “may be rejected

 by the ALJ when the source’s opinion is not well supported by medical diagnostics or if it is

 inconsistent with the record”); Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994) (explaining that

 opinions from one-time consultative examiners are not due any special degree of deference);

 Hinkle v. Berryhill, No. 2:17-CV-54, 2018 WL 2437238, at *5 (E.D. Tenn. May 30, 2018) (holding

 the ALJ properly assigned little weight to a consultative examiner’s opinion, as the ALJ detailed

 how the opinion was not consistent with the examination or medical record, as well as reviewed

 Plaintiff’s subjective allegations). “[T]he ALJ is ‘under no special obligation’ to provide great

 detail as to why the opinions of the nonexamining providers ‘were more consistent with the overall

 record’ than the examining, but nontreating providers.” Jenkins v. Soc. Sec. Admin., No. 3:14-cv-

 1713, 2017 WL 2692624, at *9 (M.D. Tenn. June 21, 2017) (citing Norris v. Comm’r of Soc. Sec.,

 461 F. App’x 433, 440 (6th Cir. 2012)).

         Additionally, the ALJ reviewed Dr. Blaine’s opinion, and detailed that Plaintiff had full

 grip strength was 5/5 bilaterally and that the flexor and extensor strength of both upper and lower

 extremities was 5/5; that Plaintiff’s straight leg raise was negative bilaterally and that her stating,
                                                   19



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 19 of 25 PageID #: 1161
 gait, tandem walk, heel and toe walk, and single-leg stand were normal; and that Plaintiff was

 dyspneic at rest but became mildly dyspneic with exertion. [Tr. 20–21]. Therefore, as the ALJ

 stated that the opinion was inconsistent with both his examination findings and the medical record,

 the Court finds that substantial evidence supports the ALJ’s rejection of Dr. Blaine’s opinion.

        Plaintiff’s argument centers on the ALJ’s acceptance of the opinions of the nonexamining

 state agency physicians’ opinions over those of Dr. Proffitt and Dr. Blaine. Plaintiff contends that

 “the ALJ’s analysis of the opinions of the Agency’s non-examining reviewers is also erroneous,”

 as the ALJ failed to “offer any explanation or cite to any specific evidence” to support his finding

 that their opinions were consistent with the medical record. [Doc. 13 at 17].

        “State agency medical consultants . . . are ‘highly qualified physicians and psychologists

 who are experts in the evaluation of the medical issues in disability claims under the [Social

 Security] Act.’” Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016) (quoting Soc.

 Sec. Rul. 96–6p, 1996 WL 374180, at *2 (July 2, 1996)).               Therefore, “[i]n appropriate

 circumstances, opinions from State agency medical and psychological consultants and other

 program physicians and psychologists may be entitled to greater weight than the opinions of

 treating or examining sources.” SSR 96–6p, 1996 WL 374180, at *3. “One such circumstance

 . . . [is] when the ‘State agency medical . . . consultant’s opinion is based on review of a complete

 case record.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009) (quoting SSR

 96–6p, 1996 WL 374180, at *3).

        “[B]efore an ALJ accords significant weight to the opinion of a non-examining source who

 has not reviewed the entire record, the ALJ must give ‘some indication’ that he ‘at least considered’

 that the source did not review the entire record. In other words, the record must give some

 indication that the ALJ subjected such an opinion to scrutiny.” Kepke v. Comm’r of Soc. Sec., 636
                                                  20



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 20 of 25 PageID #: 1162
 F. App’x 625, 632 (6th Cir. 2016) (quoting Blakely, 581 F.3d at 409). “[A]n ALJ may rely on the

 opinion of a consulting or examining physician who did not have the opportunity to review later-

 submitted medical records if there is ‘some indication that the ALJ at least considered these facts’

 before assigning greater weight to an opinion that is not based on the full record.” Spicer v.

 Comm’r of Soc. Sec., 651 F. App’x 491, 493–94 (6th Cir. 2016) (quoting Blakley v. Comm’r of

 Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009)). The Sixth Circuit has found that an ALJ satisfied

 Blakley by reviewing the medical evidence that was entered after the nonexamining state agency

 consultant’s opinion and explaining why the consultant’s opinion was afforded greater weight

 despite the subsequent evidence. Id.

        The ALJ’s decision reflects that he made an independent determination based on all the

 medical evidence and that his analysis spanned the entire record; thus, it was appropriate to accept

 the opinions of the nonexamining state agency consultants. See Gibbens v. Comm’r of Soc. Sec.,

 659 F. App’x 238, 247–48 (6th Cir. 2016) (affirming ALJ’s assessment of great weight to the dated

 nonexamining state agency consultant’s opinion, rather than the current treating physician opinion

 found to be inconsistent with the record, as “the ALJ’s own analysis clearly spanned the entire

 record—through the final degenerative changes to [Plaintiff’s] spine that culminated in a cervical

 discectomy and fusion, the last medical event included in the record”); accord Mcwhorter v.

 Berryhill, No. 3:14-cv-1658, 2017 WL 1364678, at *12 (M.D. Tenn. Apr. 14, 2017); Quinlavin v.

 Comm’r of Soc. Sec., No. 15-cv-731, 2017 WL 583722, at *4 (N.D. Ohio Feb. 14, 2017).

        Ultimately, an ALJ is responsible for determining a claimant’s RFC after reviewing all the

 relevant evidence of record. Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 727–28 (6th Cir.

 2013). The Court notes that although an ALJ is required to consider every medical opinion in the

 record, 20 C.F.R. § 404.1527(c), he is not bound to adopt any particular opinion when formulating
                                                 21



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 21 of 25 PageID #: 1163
 a claimant’s RFC. See Rudd, 531 F. App’x at 728 (“[T]o require the ALJ to base her RFC finding

 on a physician’s opinion, ‘would, in effect, confer upon the treating source the authority to make

 the determination or decision about whether an individual is under a disability, and thus would be

 an abdication of the Commissioner’s statutory responsibility to determine whether an individual

 is disabled.’”) (quoting SSR 96-5p, 1996 WL 374183 (July 2, 1996)). The ALJ is responsible for

 weighing medical opinions, as well as resolving conflicts in the medical evidence of

 record. Richardson v. Perales, 402 U.S. 389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating

 the final responsibility for assessing a claimant’s RFC rests with the ALJ). The Court finds that

 the ALJ appropriately considered the medical opinions of record, and that the ALJ’s RFC

 determination is supported by substantial evidence.

         B.     Credibility Assessment

        Plaintiff maintains that the ALJ’s credibility assessment was deficient because of his failure

 to acknowledge or discuss Plaintiff’s strong work history in his credibility assessment. Plaintiff

 notes that she “began working in 1980 and taught as a public-school teacher for the Carter County

 Board of Education” from 1988 “until the onset of disability in 2016,” as well as argues that “she

 successfully continued to educate children (with uninterrupted earning quarters) through multiple

 physical hardships, including breast cancer with mastectomy and open-heart surgery.” [Doc. 13

 at 19]. Plaintiff points to cases within the Sixth Circuit finding that a claimant’s positive work

 history may bolster her credibility. [Id. at 20].

        The ALJ’s decision postdates Social Security Ruling 16-3p, which eliminates the use of

 the term “credibility” from the applicable policy regulation, and clarifies that a “subjective

 symptom evaluation is not an examination of an individual’s character.” 2016 WL 1119029, at *1

 (Mar. 16, 2016); see also Rhinebolt v. Comm’r of Soc. Sec., No. 2:17-CV-369, 2017 WL 5712564,
                                                     22



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 22 of 25 PageID #: 1164
 at *8 (S.D. Ohio Nov. 28, 2017) (noting that under SSR 16-3p, “an ALJ must focus on the

 consistency of an individual’s statements about the intensity, persistence and limiting effects of

 symptoms, rather than credibility”), report and recommendation adopted by, 2018 WL 494523

 (S.D. Ohio Jan. 22, 2018). However, “[t]he two-step process and the factors ALJs consider when

 assessing the limiting effects of an individual’s symptoms have not changed with the advent of

 SSR 16-3p.” Holder v. Comm’r of Soc. Sec., No. 1:17-CV-00186-SKL, 2018 WL 4101507, at *10

 n.5 (E.D. Tenn. Aug. 28, 2018).

        The ALJ is still tasked with first determining whether there is an “underlying medically

 determinable physical or mental impairment(s) that could reasonably be expected to produce an

 individual’s symptoms, such as pain.” SSR 16-3p, 2016 WL 1119029, at *2–3. Then, the ALJ is

 responsible for determining the intensity, persistence, and limiting effects of an individual’s

 symptoms, including assessing their: (1) daily activities; (2) the location, duration, frequency, and

 intensity of pain or other symptoms; (3) factors that precipitate and aggravate the symptoms; (4)

 the type, dosage, effectiveness, and side effects of any medication an individual takes or has taken

 to alleviate pain or other symptoms; (5) treatment, other than medication, an individual receives

 or has received for relief of pain or other symptoms; (6) any measures other than treatment an

 individual uses or has used to relieve pain or other symptoms; and (7) any other factors concerning

 an individual’s functional limitations and restrictions due to pain or other symptoms. Id. at *4–8.

        As the Court has already reviewed, in the disability decision, the ALJ found that “the

 intensity, persistence, and limiting effects of the claimant’s symptoms are not consistent with or

 supported by the evidence of record to the degree alleged.” [Tr. 19]. “Despite the linguistic

 clarification, courts continue to rely on pre-SSR 16-3p authority providing that the ALJ’s

 credibility determinations are given great weight.” Getz v. Comm’r of Soc. Sec., No. CV 18-
                                                  23



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 23 of 25 PageID #: 1165
 11625, 2019 WL 2710053, at *3–4 (E.D. Mich. June 10, 2019), report and recommendation

 adopted by, 2019 WL 2647260 (E.D. Mich. June 27, 2019) (citing Kilburn v. Comm’r of Soc. Sec.,

 No. 1:17-CV-603, 2018 WL 4693951, at *7 (S.D. Ohio Sept. 29, 2018); Duty v. Comm’r of Soc.

 Sec., No. 2:17-CV-445, 2018 WL 4442595, at *6 (S.D. Ohio Sept. 18, 2018)).

        “It is true that an extensive work history and attempts to continue working despite a

 disability will generally lend support to a claimant’s credibility.” Wohler v. Saul, No. 1:19-CV-

 56, 2020 WL 1531296, at *16 (N.D. Ohio Mar. 31, 2020) (citing White v. Comm’r of Soc. Sec.,

 312 F. App’x 779, 789 (6th Cir. 2009) (“White’s extensive work history and attempts to continue

 working despite his disability support his credibility, a factor not even considered by the ALJ.”)).

         However, the Sixth Circuit has specifically found that an ALJ is “not required to explicitly

 discuss [a claimant’s] work history when assessing [her] credibility” so long as the ALJ provides

 substantial justification for his determination of a claimant’s subjective symptoms. Dutkiewicz v.

 Comm’r of Soc. Sec., 663 F. App’x 430, 433 (6th Cir. 2016) (finding “[t]he ALJ was not required

 to explicitly discuss” the claimant’s alleged “consistent and arduous work history when evaluating

 his credibility” as the ALJ’s determination that the claimant’s testimony was not fully credible was

 supported by substantial evidence). “While there is no question that a claimant’s positive work

 history can bolster her credibility, an ALJ is not required to explicitly discuss that work history,”

 but he must consider it along with all the other evidence presented in the record. Maki v. Comm’r

 of Soc. Sec., No. 1:18-cv-798, 2019 WL 3082309, at *9 (N.D. Ohio July 15, 2019) (citing

 Dutkiewicz, 663 F. App’x at 433).

        Plaintiff fails to address the ALJ’s additional reasoning for finding that her statements

 concerning the intensity, persistence, and limiting effects of her symptoms were not entirely

 consistent with the medical evidence and other evidence of record. The ALJ noted that Plaintiff’s
                                                  24



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 24 of 25 PageID #: 1166
 “coronary artery disease has been stable by clinical assessment for over 20 years,” that diagnostic

 studies following her mechanical aortic valve replacement “have shown a mechanical aortic valve

 with normal function,” and that Plaintiff’s “treatment record from her cardiologists documents that

 she continued to feel well, remained normally active and on the go, and could do housework and

 shopping usually without significant limitation.” [Tr. 18–19]. While perhaps it would have been

 advisable for the ALJ to specifically mention Plaintiff’s significant work history, any error by the

 ALJ in failing to explicitly weigh her work history in the credibility determination is at best

 harmless error. Therefore, Plaintiff’s allegation of error does not constitute a basis for remand.

 VI.     CONCLUSION

         Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 12] will be

 DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 14] will be GRANTED.

 The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

 to close this case.

         ORDER ACCORDINGLY.

                                               ENTER:


                                               ______________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                 25



Case 2:19-cv-00203-DCP Document 17 Filed 03/29/21 Page 25 of 25 PageID #: 1167
